Citation Nr: 1403496	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-26 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected spondylolisthesis, L5-S1 with spondylosis L-5.



REPRESENTATION

Appellant represented by:	David C. Cory, Attorney at Law 

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to January 1975.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A February 2013 Board decision reopened and remanded claims for service connection for left knee and psychiatric disorders, and also remanded claims for service connection for right knee and bilateral hip disorders.  Although the Veteran filed a Notice of Appeal with respect to this decision, an October 2013 order by the U. S. Court of Appeals for Veterans Claims (Court)-given the fact that there was no adverse Board determination for the Court to review-dismissed the Veteran's appeal to the Court for lack of jurisdiction. 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  A transcript of this proceeding has been associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

During the February 2012 Travel Board hearing, the Veteran raised the issue of entitlement to an increased rating for neurological complications of her service-connected lumbar spine disability.  This issue had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and as the Board therefore did not have jurisdiction over it, it was referred to the AOJ for appropriate action by the Board in February 2013.  Review of the record subsequent to the February 2013 Board decision/remand does not reflect that there was any action completed with respect to this matter; as such, the issue of entitlement to an increased rating for neurological complications of the Veteran's service-connected lumbar spine disability is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, in light of argument presented by the Veteran's attorney in August 2013, the case must be remanded again to ensure compliance with the duty to assist.   

As directed by the Board in the February 2013 remand, VA examinations addressing the claims were conducted in March 2013, with addendum opinions completed in April and May 2013.  In argument presented in August 2013, the Veteran's attorney found these opinions to be inadequate, and requested that the Veteran be afforded additional VA examinations/opinions.  

First with respect to asserted inadequacies in the opinions following the VA examination that addressed the Veteran's knees accomplished following the February 2013 remand, the Veteran's attorney noted that to the extent this opinion was based on a finding of no objective evidence of lumbar radiculopathy, it did not take into account the fact that an April 2013 private clinical report (not available for review by the VA examiner) attached to the argument presented by the Veteran's attorney which did document a diagnosis of lumbar radiculopathy.  Secondarily and aside from the matter of whether the current disability includes lumbar radiculopathy, the Veteran's attorney argued that the VA examiner incorrectly "narrowed" the analysis by only considering whether a knee disability was the result of lumbar radiculopathy as opposed to other symptomatology-in particular, that which caused her to fall on numerous occasions in 1994-1995-attributable to the service connected lumbar disability.  In this regard, the Veteran's attorney found that the examiner's analysis that the falls in 1995-1995 were not attributable to her back disability but instead to tripping over documents at work failed to consider the possibility that such a trip was caused by service connected back disability. 

As for the asserted inadequacies in the opinion following the VA examination that addressed the Veteran's hips following the February 2013 remand, the Veteran's attorney found fault with the conclusion that there was no objective evidence of hip pain and that any hip pain should be considered a "referred symptom" or sciatica into the lower extremities.  In this regard, the Board notes the Court has held that the requirement of there being a current disability associated with the disorder for which service connection is sought is satisfied when a Veteran has a disability at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As such, to the extent the opinion with regards to the hips was based on there not being any objective evidence of a hip disability shown at the time of the VA examination, without taken into consideration whether such disability has otherwise been shown (for example, by a March 2010 VA outpatient treatment report contained in the Virtual VA file referring to limitation of hip motion due to pain and/or a May 2013 private chiropractic report noting treatment for bilateral hip pain), the opinion is inadequate.  With respect to the referenced referred symptoms in the hip/sciatica, the Veteran's attorney found that any effect upon mobility due to such symptoms "can and should be service-connected."  

Finally with respect to the asserted inadequacies with the opinions that addressed the Veteran's psychiatric disability following the February 2013 remand, the Veteran's attorney noted that these opinions did not comment as to whether any knee pain resulting from the service back disability caused or worsened the Veteran's depression and anxiety.  Fault was also found with the conclusion that the Veteran's depression and a suicide attempt in 1995 (documented in reports from private psychiatric hospitalization in May 1995 reviewed by the undersigned) was the result of a letter from her employer advising her of her potential termination, without taking into consideration the fact that such potential termination was due to her left knee injury and surgery.  

The Veteran's attorney also found fault with the attribution of depression to her alcoholism, without consideration of whether the Veteran's alcoholism was secondary to "psychological injuries" from depression, anxiety, and physical pain.  In this regard, the Veteran's attorney referenced precedent holding that VA compensation benefits are available for alcohol or drug-related disability that arises secondarily from a service-connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Finally, the Veteran's attorney asserted that as the Veteran has been in "physical pain and mental pain (depression)" due to back pain since the in-service back injury, it was not correct for the examiner to conclude that her back disability and pain did not affect her psychologically because there was a 20 year gap between service and psychiatric treatment.   
 
While the Board appreciates the thoroughness of the medical opinions rendered by the examiners following the February 2013 remand, based on a review of the record in connection with the argument presented by the Veteran's attorney, the Board regretfully finds that addendum opinions from, if possible, the examiners who rendered these opinions are necessary to ensure that the duty to assist has been fulfilled as interpreted by judicial precedent.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In light of the necessary development described above and in order to fully ensure that the duty to assist has been satisfied, the RO upon remand will also be requested to conduct the appropriate action to obtain any additional records which may be available.  [In this regard, the development requested with respect to obtaining additional evidence by the Board in its February 2013 remand was accomplished, as the evidence added to the record since the remand includes VA outpatient treatment records contained in the Virtual VA File dated through January 2013 and Social Security Administration reports, to include from an administrative decision.  Additional private clinical reports have also been added to the record, although the Veteran did not respond to, as directed by the remand, a specific request contained in a February 2013 development letter that she submit the appropriate authorization to obtain records from Dr. G.P.A.] 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the disabilities for which service connection is claimed.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to submit such records, as provided.

2.  After completing the above, undertake any further development warranted by the record.  Then the RO should obtain addendum opinions from, if possible, the VA examiners who completed the opinions following the February 2013 remand referenced above.  Each examiner is asked to review the pertinent evidence, to include that added to the record since the February 2013 remand or any additional evidence obtained as a result of the development requested herein, as well as the Veteran's lay assertions.  Each examiner should address any history of these disorders in service provided by the Veteran. 

Based on the record review and prior examination results, the appropriate examiner is asked to provide opinions as follows with respect to the knees and hips: 

Is it at least as likely as (i.e., there is a 50 percent or greater probability) that: 

A.  The Veteran has had a disability of the knees and/or hips at any time since she filed her claim in September 2008? 

B.  For any knee or hip disability determined to have been shown since the Veteran filed her claim, that any such disability had its onset in service or is otherwise related to the Veteran's active military service?  

C.  Any manifestations (and not just radiculopathy) of the Veteran's service-connected lumbar spine disability caused the Veteran to develop either a knee or hip disability, to include as a result of the asserted falls she has experienced since November 1994?  With respect to one of these asserted falls, the examiner is to state specifically whether it was her service connected back disability that caused her to trip over records. Obtain a detailed description of the fall and post fall treatment from the Veteran. 

D.  Any "referred symptoms" into the lower extremities or sciatica are attributable to the service-connected lumbar spine disability? 

E.  Any manifestations (and not just radiculopathy) of the Veteran's service-connected lumbar spine disability caused an aggravation (permanent worsening) of a knee or hip disorder beyond their natural progress?  If so, the examiner should identify the clinical signs and manifestations of her orthopedic disorders which establish: (i) the baseline level of severity of her orthopedic disorders before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) of her orthopedic disorders; and (ii) the current level of severity of her orthopedic disorders at (or after) the onset of aggravation (permanent worsening).

In rendering the above opinions, the examiner should note the post-service records showing complaints of pain radiating to the lower extremities in March 1975 and February 1980 and the resistance to attempt to demonstrate range of motion of the knees and hips in January 1976.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.

With respect to a psychiatric disability, based on the record review and prior examination results, the examine should render opinions as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that: 

A.  The Veteran has had a disability due to an acquired psychiatric disorder at any time since she filed her claim in September 2008? 

B.  For any such psychiatric disability shown, that it had its onset in service or is otherwise related to the Veteran's active military service?  

C.  Any residuals of the Veteran's service-connected lumbar spine disability, or any knee or hip disability found to be etiologically related to service or service connected back disability in the opinions requested above, to include any alcohol abuse found to be caused by pain due to back, hip, or knee disability, resulted in an acquired psychiatric disorder?  

D.  Any residuals of Veteran's service-connected lumbar spine disability, or any knee or hip  disability found to be etiologically related to service or service connected back disability in the opinions requested above, caused an aggravation (permanent worsening) of any acquired psychiatric disorder beyond its natural progress?  If so, the examiner should identify the clinical signs and manifestations of her psychiatric disorder which establish:  (i) the baseline level of severity of her psychiatric disorder before the onset of aggravation (permanent worsening); (ii) the onset of aggravation (permanent worsening) her psychiatric disorder; and (ii) the current level of severity of her psychiatric disorder at (or after) the onset of aggravation (permanent worsening).

In rendering the above opinions, the examiner should address the Veteran's reported history of psychiatric problems in service and, as referenced by the Veteran's attorney, the allegation of continuing physical and mental pain since an in-service back injury.  The examiner is to specifically address the June 1974 service treatment record showing an impression of acute toxic psychosis secondary to ETOH (drinking alcohol), the September 1974 Report of Medical History wherein the Veteran reported "frequent trouble sleeping" and "depression or excessive worry," and the October 1974 psychiatric examination report noting a history of alcohol abuse but finding no psychiatric disorder.  In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology. 

The examiner should also address the March 1997 VA psychiatric examiner's opinion that the Veteran's stresses of pain of her left knee injuries may have contributed some to development of depressive symptoms which resulted in hospitalization for suicidal ideation.  Finally, the examiner is to address the assertion that a suicide attempt and psychiatric hospitalization in May 1995 were the result of a letter from her employer advising her of her potential termination that was due to her left knee injury and surgery.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is not able to provide an opinion, he or she should explain why.  Since it is important "that each disability be viewed in relation to its history,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her attorney should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




